Citation Nr: 0837780	
Decision Date: 11/03/08    Archive Date: 11/10/08	

DOCKET NO.  04-44 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing 
loss



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from December 1968 until 
July 1976.  The veteran spent four years at the US Air Force 
Academy prior to entering military duty, but time spent at a 
Service Academy is considered active military duty for VA 
purposes as well.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Indianapolis, Indiana.  The case is now ready for 
appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the issue on appeal has been requested or 
obtained.  

2.  The veteran's claim for hearing loss was initially denied 
by the RO in July 1976 on the basis that no hearing loss was 
shown by any competent evidence on file from service or 
otherwise; the veteran was notified of this decision and his 
appellate rights, and he did not disagree or appeal, and that 
decision became final.  

3.  The evidence submitted and received since the time of 
that last prior final denial includes a significant quantity 
of service medical records and private medical records, but 
this evidence, although new, is not material and does not 
raise any reasonable possibility of substantiating the claim 
in that the veteran is shown to have had normal hearing for 
each ear at all times during service, a private audiometric 
examination many years after service separation in 
October 2003 also showed essentially normal hearing, VA 
examination in February 2006 revealed that the veteran only 
met the requirements for recognition of hearing loss 
disability at 38 C.F.R. § 3.385 for the left ear, but that 
examination included an opinion which was against the 
veteran's claim.  


CONCLUSION OF LAW

New and material evidence has not been submitted or received 
to reopen the veteran's claim for service connection for 
bilateral hearing loss, and that claim is not reopened.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5102, 5103, 
5103A, 5107 5108 (West 2002); 38 C.F.R. §§ 3.156, 3.303, 
3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Veterans Claims Assistance Act 
(VCAA) and regulations implementing this liberalizing 
legislation are applicable to the veteran's claim.  VCAA 
requires VA to notify claimants of the evidence necessary to 
substantiate their claims, and to make reasonable efforts to 
assist claimants in obtaining such evidence.  

The veteran was provided formal VCAA notice in 
September 2003, prior to the issuance of the rating decision 
now on appeal from April 2004.  That notice informed him of 
the evidence necessary to substantiate his claim, the 
evidence he was responsible to submit, the evidence VA would 
collect on his behalf, and advised he submit any relevant 
evidence in his possession.  That notice also informed the 
veteran that his claim for service connection for bilateral 
hearing loss had been previously denied.  It notified him of 
the definitions for VA adjudication purposes of new and 
material evidence, and informed him that the evidence 
necessary to substantiate his claim would be evidence that he 
had bilateral hearing loss and evidence relating current 
hearing loss to some incident or injury of service.  During 
the lengthy pendency of this appeal, the veteran was also 
provided additional VCAA notifications as well as multiple 
Statements of the Case which explained the applicable laws 
and regulations and the reasoning behind the continuing 
denial of his claim.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  

Additional private medical records were collected, including 
a private audiometric examination from October 2003, and the 
veteran was provided a VA audiometric examination in 
February 2006 which included a request for opinions 
consistent with VCAA at 38 U.S.C.A. § 5103A(d).  
Additionally, service medical records from the veteran's time 
at the Air Force Academy were also collected.  All known 
available evidence  has been collected for review and VCAA is 
satisfied.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final 
denial, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

Service connection may be established for disease or injury 
incurred or aggravated in line of active military duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for certain specified diseases, including 
organic diseases of the nervous system (interpreted to 
include sensorineural hearing loss), which are shown to have 
become manifest to a compensable degree within one year from 
the date of service separation.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).  

Hearing loss will not be considered to be a disability for VA 
compensation purposes until and unless the auditory 
thresholds in any of the relevant frequencies for speech at 
500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater, or when the thresholds for at least three of these 
relevant frequencies are 26 decibels or greater, or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.  Additionally, the 
US Court of Appeals for Veterans Claims (Court) has held that 
the threshold for normal hearing is from 0 to 20 decibels, 
and that thresholds above 20 decibels indicate at least some 
degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 
157 (1993).  

Analysis:  The veteran's initial claim for service connection 
for bilateral hearing loss was denied by the RO in July 1976, 
the month the veteran was separated from service.  Service 
medical records from the veteran's active military service 
from 1973 to 1976 were then on file.  The claim was denied on 
the basis that there was no competent medical or other 
evidence which showed that the veteran had hearing loss for 
VA purposes at any time, during service or thereafter.  The 
veteran was notified of this denial and his appellate rights 
and he did not appeal and that decision became final.   

The veteran filed an application to reopen his claim for 
service connection in August 2003.  A considerable quantity 
of service medical records from the veteran's collegiate 
training at the Air Force Academy, and also records of his 
Medical Evaluation Board (MEB) for disability unrelated to 
hearing loss were also collected.  Additionally, private 
medical records were collected.  The vast majority of medical 
records obtained both from service and from five private 
sources reflect care and treatment for the veteran's knees 
for which he has received some 12 surgeries, including recent 
total knee replacements, but these records are not relevant  
or material to the veteran's claim for service connection for 
bilateral hearing loss.  

The veteran claims to have bilateral hearing loss which is 
attributable to loud noise exposure during service, and it is 
conceded that the veteran served as a missile officer for the 
US Air Force, and that he underwent weapons training.  
However, to the extent that the veteran argues that any 
identifiable current hearing loss is attributable to 
incidents or noise exposure of service, such argument must be 
considered cumulative with argument considered at the time of 
the original July 1976 denial of service connection.  Such 
argument cannot be new and material evidence.  

The veteran was provided a service physical examination in 
conjunction with his Medical Evaluation Board separation from 
service in May 1976.  At that time his ears were found to be 
normal and audiometric examination revealed no pure tone 
decibel thresholds for the relevant frequencies of speech 
above 20 decibels.  Hearing was normal at all frequencies 
from 500 through 4,000 Hertz.  Notably, in the accompanying 
report of medical history completed by the veteran himself, 
he affirmatively answered in the negative to questions as to 
whether he had ear trouble or hearing loss.  

In October 1978, over two years after service separation, the 
veteran was provided another service physical examination for 
the purpose of evaluation of his status on the Temporary 
Disability Retired List.  That examination report notes that 
the veteran's ears were normal and audiometric examination 
revealed that all pure tone decibel thresholds for the 
relevant frequencies of speech were at or below 20 decibels, 
with the single exception of a 25 decibel reading for the 
right ear at 3,000 Hertz.  Again, in the accompanying report 
of medical history, over two years after service separation, 
the veteran affirmatively answered in the negative to 
questions as to whether he had any ear trouble or hearing 
loss.  

In October 2003, over 27 years after the veteran was 
separated from service, he was provided a private audiometric 
examination.  At this time, he had entirely normal hearing 
for the right ear, and the left ear had pure tone decibel 
thresholds of 25 at both 500 and 3,000 Hertz.  Speech 
discrimination was 96 percent for both ears.  Twenty seven 
years after the veteran was separated from service, he still 
did not meet the minimum necessary criteria for recognition 
of hearing loss disability for VA compensation purposes at 
38 C.F.R. § 3.385 for either ear.  

In February 2006, the veteran was provided audiometric 
examination.  At this time, the veteran still did not meet 
the criteria for recognition of hearing loss disability for 
the right ear, but he did meet 38 C.F.R. § 3.385 for the left 
ear with a pure tone decibel threshold at 500 Hertz of 40, 
and a speech recognition score of 80 percent.  The 
audiologist provided an opinion that it was not likely that 
current hearing loss was attributable to incidents of service 
due to the simple lack of proximity between the dates of 
service and the documented onset of hearing loss.  

Although a considerable amount of evidence has been added to 
the veteran's claims folder since the time of the prior final 
denial of service connection for hearing loss in 1976, none 
of this evidence is material to the veteran's claim and none 
of this evidence raises any reasonable possibility of 
substantiating the claim.  Additional service audiometric 
examinations reveal essentially normal hearing during service 
and even two years after service and the veteran never 
complained of hearing loss during service.  Twenty seven 
years after service separation, although the relevant decibel 
thresholds for speech had increased over the years, the 
veteran still failed to meet the minimum requirements for 
recognition of hearing loss disability.  Hearing loss 
disability for the left ear only is first shown in VA 
audiometric examination in 2006, but this was 29 years after 
the veteran was separated from service.  The VA audiologist 
aptly noted that currently identified hearing loss was 
unlikely attributable to incidents of military service since 
hearing loss was first shown decades after the veteran was 
separated from service.  The veteran has submitted no new and 
material evidence to reopen a claim for service connection 
for bilateral hearing loss so this claim must be denied.  


ORDER

New and material evidence not having been submitted to reopen 
a claim for service connection for bilateral hearing loss, 
that claim is not reopened, and the appeal is denied.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


